DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 line 2 “are provided with a supporting member in a direction” should be --is provided with a supporting member protruding in a direction--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 4, lines 1-2 recite the limitation “a portion of the lens string corresponding to a lower end of the supporting member”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the supporting member is disposed to be positioned on one of the plurality of lens strings, and that lens string has a portion which corresponds to the location of the supporting member and which is provided with a reflector which reflects light guided through the lens string toward the supporting member.  The applicant is encouraged to clarify in the claim language the intended arrangement of the supporting member, reflector, and plurality of lens strings.
With regards to Claim 5, lines 1-5 recite the limitations “each of the plurality of lens strings are formed to guide light emitted from first LED lens among the first LED lens and second LED lens connected each other to the second LED lens and guide light emitted from the second LED lens to the first LED lens”.  There is insufficient antecedent basis for the limitation “the first LED lens and second LED lens”, and it is unclear as to how each lens string guides light emitted from the first LED lens to the second LED lens, and guide light from the second LED lens to the first LED lens.  For the purpose of examination, the examiner understands this limitation such that each of the plurality of lens strings connects a pair of the LED lenses, and is formed to guide light emitted from each of the pair of LED lenses between the two LED lenses.  The applicant is encouraged to include in the claim language the intended arrangement of lens strings and LED lenses, and path of light being guided between the LED lenses by each lens string.
With regards to Claim 6, lines 1-6 recite the limitations “each of the plurality of lens strings is formed to emit a part of light emitted from first LED lens among the first LED lens and second LED lens connected each other to an outside, guide remaining light to the second LED lens, emit a part of the light emitted from the second LED lens to an outside, and guide remaining light to the first LED lens”.  There is insufficient antecedent basis for the limitation “the first LED lens and second LED lens connected each other”, and it is unclear as to how each lens string guides light emitted from the first LED lens to the second LED lens, guide light from the second LED lens to the first LED lens, emit a part of light emitted from the first LED lens, and emit a part of light emitted from the second LED lens.  For the purpose of examination, the examiner understands this limitation such that each of the plurality of lens strings connects a pair of the LED lenses, and is formed to emit a part of light emitted by each of the pair of LED lend to guide another part of light emitted from each of the pair of LED lenses between the two LED lenses.  The applicant is encouraged to include in the claim language the intended arrangement of lens strings and LED lenses, and path of light being guided between the LED lenses by each lens string and emitted therefrom.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. (KR 101747340; please see attached translation for reference to pages) in view of Ki (US 2014/0118990).
With regards to Claim 1, Rhim et al. discloses a light emitting diode (LED) lens array [300] for a backlight device (see Abstract and Figure 3), comprising: a plurality of LED lenses [320] disposed on a plane; and a plurality of lens strings [310] connecting the plurality of LED lenses [320] (see top of page 7 and Figure 5a), wherein each of the plurality of lens strings [310] extends from side surfaces of each of the plurality of LED lenses [320] (see Figure 5A), wherein a width of each of the plurality of lens strings [310] is smaller than a diameter of each of the plurality of LED lenses [320] (see Figure 5A).
Rhim et al. does not explicitly disclose each of the plurality of lens strings is configured to allow light emitted from each of the plurality of LED lenses to pass therethrough.
Ki teaches each of the plurality of lens strings [52] is configured to allow light emitted from each of the plurality of LED lenses [51] to pass therethrough (see paragraphs 36 and 37 and Figure 1; the plurality of lens strings [52] allow light to pass therethrough, thereby substantially being configured to allow light emitted from each of the plurality of LED lenses [51] to pass therethrough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lens strings of Rhim et al. to be configured to allow light emitted from each of the plurality of LED lenses to pass therethrough as taught by Ki.  One would have been motivated to do so in order to allow light to be emitted uniformly and widely (see Ki paragraph 37).

With regards to Claim 2, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. further discloses the plurality of lens strings [310] are provided with a supporting member [330] (see bottom of page 8 and Figure 5A) in a direction where the plurality of LED lenses [320] protrude (see Figure 5A).

With regards to Claim 3, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 2.
Rhim et al. further discloses the supporting member [330] is formed of a conical shape that an upper end has small area and a lower end has large area (see bottom of page 8 and Figure 5A).

With regards to Claim 5, as best understood by the examiner, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. does not explicitly disclose each of the plurality of lens strings are formed to guide light emitted from first LED lens among the first LED lens and second LED lens connected each other to the second LED lens and guide light emitted from the second LED lens to the first LED lens.
Ki teaches each of the plurality of lens strings [52] are formed to guide light emitted from first LED lens [51] among the first LED lens and second LED lens connected each other to the second LED lens [51] and guide light emitted from the second LED lens [51] to the first LED lens [51] (see paragraphs 36 and 37; the lens strings [52] allow light to travel therethrough and are communication units formed to connect adjacent lenses [51], and therefore are substantially formed to guide light emitted from first LED lens [51] among the first LED lens and second LED lens connected each other to the second LED lens [51] and guide light emitted from the second LED lens [51] to the first LED lens [51]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lens strings of Rhim et al. to each be formed to guide light emitted from first LED lens among the first LED lens and second LED lens connected each other to the second LED lens and guide light emitted from the second LED lens to the first LED lens as taught by Ki.  One would have been motivated to do so in order to allow light to be emitted more uniformly and widely (see Ki paragraph 37).

With regards to Claim 6, as best understood by the examiner, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. does not explicitly disclose each of the plurality of lens strings is formed to emit a part of light emitted from first LED lens among the first LED lens and second LED lens connected each other to an outside, guide remaining light to the second LED lens, emit a part of the light emitted from the second LED lens to an outside, and guide remaining light to the first LED lens.
Ki teaches each of the plurality of lens strings [52] is formed to emit a part of light emitted from first LED lens [51] among the first LED lens and second LED lens connected each other to an outside, guide remaining light to the second LED lens [51], emit a part of the light emitted from the second LED lens [51] to an outside, and guide remaining light to the first LED lens [51] (see paragraphs 36 and 37; the lens strings [52] allow light to travel therethrough and are communication units formed to connect adjacent lenses [51], and therefore are substantially formed to guide light emitted from first LED lens [51] among the first LED lens and second LED lens connected each other to the second LED lens [51] and guide light emitted from the second LED lens [51] to the first LED lens [51] and to emit a part of light emitted from the first and second LED lenses [41,41]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lens strings of Rhim et al. to each be formed to emit a part of light emitted from first LED lens among the first LED lens and second LED lens connected each other to an outside, guide remaining light to the second LED lens, emit a part of the light emitted from the second LED lens to an outside, and guide remaining light to the first LED lens as taught by Ki.  One would have been motivated to do so in order to allow light to be emitted more uniformly and widely (see Ki paragraph 37).

With regards to Claim 7, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. further discloses the plurality of LED lenses [320] are disposed in a row, and wherein each of the plurality of lens strings [310] are provided as a rod in a straight line shape between two adjacent LED lenses [320] among the plurality of LED lenses [320] (see Figure 5A).

With regards to Claim 8, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 7.
Rhim et al. further discloses a supporting member [330] is provided in one lens string [310] among the plurality of lens strings [310] in a direction where the plurality of LED lenses [320] protrude (see bottom of page 8 and Figures 5A and 5B).

With regards to Claim 12, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. further discloses the plurality of lens strings comprise: a vertical lens string [310] (comprising the lens string [310] including the supporting member [330] as seen in Figure 5A) configured to connect two LED lenses [320] adjacent in a vertical direction among the plurality of LED lenses [320] (see Figure 5A); and a plurality of horizontal lens strings [310] that are extended to left and right from the two LED lenses [320] connected to the vertical lens string [310], and connect two LED lenses [320] adjacent in a horizontal direction among the plurality of LED lenses [320], respectively (see Figure 5A).

With regards to Claim 13, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 12.
Rhim et al. does not explicitly disclose the plurality of lens strings further comprise: an extension vertical lens string configured to connect an LED lens spaced apart from one of the two LED lenses connected by the vertical lens string; and an extension horizontal lens string configured to be extended from the LED lens connected to the extension vertical lens string, and connect two LED lenses adjacent in a horizontal direction to be parallel with the horizontal lens string.  However, Rhim et al. does disclose the module [300] including the plurality of lens strings [310] connecting and affixing the positions of the LED lenses [320] relative one another (see Rhim et al. top of page 9), the lens strings [310] substantially connect adjacent LED lenses [320] in the same row and between adjacent rows (see Figures 3 and 5A), and that any number of LED lenses [320] can be connected in a module [300] (see Rhim et al. bottom of page 8).  Therefore, one of ordinary skill in the art would be able to include in each module [300] a number of LED lenses [320] and lens strings [310] connecting adjacent LED lenses [320] in the same row and between adjacent rows such that the plurality of lens strings further comprise: an extension vertical lens string configured to connect an LED lens spaced apart from one of the two LED lenses connected by the vertical lens string; and an extension horizontal lens string configured to be extended from the LED lens connected to the extension vertical lens string, and connect two LED lenses [320] adjacent in a horizontal direction to be parallel with the horizontal lens string in order to include more LED lenses in the module [300].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED lens array of Rhim et al. to include the plurality of lens strings further comprise: an extension vertical lens string configured to connect an LED lens spaced apart from one of the two LED lenses connected by the vertical lens string; and an extension horizontal lens string configured to be extended from the LED lens connected to the extension vertical lens string, and connect two LED lenses adjacent in a horizontal direction to be parallel with the horizontal lens string.  One would have been motivated to do so in order to include a greater number of LED lenses in the LED lens array (see Rhim et al. bottom of page 8).

With regards to Claim 14, Rhim et al. discloses a display device comprising: a lower chassis [150] (see bottom of page 3 and Figure 3); a printed circuit board [127] that is installed at an upper surface of the lower chassis [150] (see middle of page 4 and Figure 5B) and provided with a plurality of LEDs [200] (see middle of page 4 and Figure 5B); and an LED lens array [300] for a backlight device installed on the printed circuit board [127] to cover the plurality of LEDs [200] (see middle of page 5 and Figures 5A and 5B), wherein the LED lens array for the backlight device comprises: a plurality of LED lenses [320] to cover the plurality of LEDs [200] (see middle of page 5 and Figures 5A and 5B); and a plurality of lens strings [310] for connecting the plurality of LED lenses [320] (see top of page 7 and Figure 5A), wherein each of the plurality of lens strings [310] is extended from side surfaces of each of the plurality of LED lenses [320] (see Figure 5A), and a width of the plurality of lens strings [310] is smaller than a diameter of each of the plurality of LED lenses [320] (see Figure 5A).
Rhim et al. does not explicitly disclose each of the plurality of lens strings is formed so as to enable light emitted from each of the plurality of LED lenses to pass therethrough.
Ki teaches each of the plurality of lens strings [52] is formed to allow light emitted from each of the plurality of LED lenses [51] to pass therethrough (see paragraphs 36 and 37 and Figure 1; the plurality of lens strings [52] allow light to pass therethrough, thereby substantially being configured to allow light emitted from each of the plurality of LED lenses [51] to pass therethrough).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of lens strings of Rhim et al. to be formed to allow light emitted from each of the plurality of LED lenses to pass therethrough as taught by Ki.  One would have been motivated to do so in order to allow light to be emitted uniformly and widely (see Ki paragraph 37).

With regards to Claim 15, Rhim et al. and Ki disclose the display device as discussed above with regards to Claim 14.
Rhim et al. further discloses a diffuser plate [124] installed at an upper side of the plurality of LEDs [200] (see middle of page 5 and Figure 3), wherein the plurality of lens strings [310] are provided with a supporting member [330] for supporting the diffuser plate [124] in a direction where the plurality of LED lenses [320] protrude (see bottom of page 8 and Figures 5A and 3).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhim et al. (KR 101747340; please see attached translation for reference to pages) as modified by Ki (US 2014/0118990).
With regards to Claim 9, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 1.
Rhim et al. and Ki do not explicitly disclose the plurality of LED lenses are disposed in a cross shape, and wherein the plurality of lens strings are formed in a cross shape.  However, Rhim et al. does disclose the LED lens array includes a plurality of LED lenses [320] arranged in at least two rows and connected by lens strings [310], including a lens string [310] connecting adjacent rows of LED lenses [320] (see Rhim et al. Figures 3 and 5A), utilizing the lens strings [310] to affix the positions of the LED lenses [320] relative one another (see Rhim et al. top of page 9), increasing the color mixing space in the backlight unit to form a more uniform surface light source (see Rhim et al. middle of page 8), and utilizing in a module formed by lens strings [310] and LED lenses [320] any number of LED lenses [320] connected by lens strings [310] so long as such number is at least two (see Rhim et al. bottom of page 8).  One of ordinary skill in the art would have been able to arrange the rows of LED lenses such that the plurality of LED lenses are disposed in a cross shape, and wherein the plurality of lens strings are formed in a cross shape with lens strings arranged to connect the LED lenses in a cross-shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed device would perform equally well shaped as disclosed by Rhim et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of LED lenses of Rhim et al. to include the plurality of LED lenses are disposed in a cross shape, and wherein the plurality of lens strings are formed in a cross shape.  One would have been motivated to do so in order to align the LED lenses in a particular pattern and affix them relative one another (see Rhim et al. top of page 9) to allow light to be emitted uniformly therefrom (see Rhim et al. middle of page 8), using a particular number of LED lenses connected by the lens strings (see Rhim et al. bottom of page 8).

With regards to Claim 10, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 9.
Rhim et al. further discloses a supporting member [330] is provided at a center of the plurality of lens strings [310] in a direction where the plurality of LED lenses [320] protrude (see bottom of page 8 and Figures 3 and 5A).
Rhim et al. does not explicitly disclose the supporting member is provided at a center of the plurality of lens strings formed in a cross shape.  However, Rhim et al. does disclose utilizing the supporting member [330] for supporting a part of a diffuser plate [124] (see bottom of page 8), the LED lens array includes a plurality of LED lenses [320] arranged in at least two rows and connected by lens strings [310], including a lens string [310] connecting adjacent rows of LED lenses [320] (see Rhim et al. Figures 3 and 5A), utilizing the lens strings [310] to affix the positions of the LED lenses [320] relative one another (see Rhim et al. top of page 9), increasing the color mixing space in the backlight unit to form a more uniform surface light source (see Rhim et al. middle of page 8), and utilizing in a module formed by lens strings [310] and LED lenses [320] any number of LED lenses [320] connected by lens strings [310] so long as such number is at least two (see Rhim et al. bottom of page 8).  One of ordinary skill in the art would have been able to arrange the relative positions of the supporting member and rows of LED lenses such that the supporting member is provided at a center of the plurality of lens strings formed in a cross shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed device would perform equally well shaped as disclosed by Rhim et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of the lens strings and LED lenses relative the supporting member of Rhim et al. to include the supporting member is provided at a center of the plurality of lens strings formed in a cross shape.  One would have been motivated to do so in order to align the LED lenses in a particular pattern and affix them relative one another (see Rhim et al. top of page 9) to allow light to be emitted uniformly therefrom (see Rhim et al. middle of page 8), using a particular number of LED lenses connected by the lens strings (see Rhim et al. bottom of page 8).

With regards to Claim 11, Rhim et al. and Ki disclose the LED lens array as discussed above with regards to Claim 9.
Rhim et al. does not explicitly disclose a central LED lens is provided at a center of the plurality of lens strings formed in a cross shape.  However, Rhim et al. does disclose the LED lens array includes a plurality of LED lenses [320] arranged in at least two rows and connected by lens strings [310], including a lens string [310] connecting adjacent rows of LED lenses [320] (see Rhim et al. Figures 3 and 5A), utilizing the lens strings [310] to affix the positions of the LED lenses [320] relative one another (see Rhim et al. top of page 9), increasing the color mixing space in the backlight unit to form a more uniform surface light source (see Rhim et al. middle of page 8), and utilizing in a module formed by lens strings [310] and LED lenses [320] any number of LED lenses [320] connected by lens strings [310] so long as such number is at least two (see Rhim et al. bottom of page 8).  One of ordinary skill in the art would have been able to arrange the rows of LED lenses relative the lens strings such that the plurality of LED lenses are disposed in a cross shape, and wherein the plurality of lens strings are formed in a cross shape with lens strings arranged to connect the LED lenses in a cross-shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the claimed device would perform equally well shaped as disclosed by Rhim et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposition of LED lenses relative the lens strings of Rhim et al. to include a central LED lens is provided at a center of the plurality of lens strings formed in a cross shape.  One would have been motivated to do so in order to align the LED lenses in a particular pattern and affix them relative one another (see Rhim et al. top of page 9) to allow light to be emitted uniformly therefrom (see Rhim et al. middle of page 8), using a particular number of LED lenses connected by the lens strings (see Rhim et al. bottom of page 8).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to Claim 4, the prior art of record fails to disclose or fairly suggest a portion of the lens string corresponding to a lower end of the supporting member is provided with a reflector reflecting light guided through the lens string toward the supporting member, in combination with the limitations of the claims from which Claim 4 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Ye (US 2013/0314899), which discloses at least an LED lens array including a plurality of LED lenses disposed on a plane and a light-conducting connection portion between adjacent LED lenses, and Otsuka (US 2012/0063141), which discloses at least a backlight device including an arrangement of LED lenses disposed in a cross shape and having a supporting member disposed at a center of the cross shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875